DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40   rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 10, 11, 14, 16, of U.S. Patent No. 10,878,851. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams of the patent anticipates the claims of the present application.

Patent No. 10,878,851
Application No. 17/098,763
Claim1 recites a  method of embedding interactive content into a shareable online video, the method implemented by a computing device and comprising the steps of: 

providing the GUI of the authoring tool on a display, the GUI comprising a view of the plurality of specific scenes of the video according to the inputted EDL file and the inputted video file, the plurality of specific scenes displayed as a plurality of thumbnails in the GUI, a thumbnail of the plurality of thumbnails shows, via the GUI, a frame of a corresponding specific scene, and a selection of a thumbnail of the plurality of thumbnails results in the authoring tool displaying a 
inputting, into the authoring tool, a selection of a scene of the plurality of specific scenes; 

inputting, into the authoring tool, a selection of an interactive feature from the plurality of interactive features; inputting, into the authoring tool, a selection of one or more specific frames of the selected scene; embedding directly, by the authoring tool, the selected interactive feature into the selected scene at a selected specific spatial location in the one or more selected specific frames of the selected scene, such that a user controls a spatial and temporal 






comprises a view of a plurality of scenes of a video;







providing, via the GUI, a view of a plurality of interactive features;

















receiving, via the GUI, a selection of a scene of the plurality of scenes;

receiving, via the GUI, a selection of an interactive feature of the plurality of interactive features; and


embedding directly, by the authoring tool, the selected interactive feature into the selected scene, such that a user controls placement of the selected interactive feature in the video directly via the authoring tool.

Claim22 recite the method of claim 21, further comprising: embedding directly, by the authoring tool, the selected interactive feature into the selected scene at a selected spatial location in the selected scene, such that a user controls a spatial placement of the selected interactive feature in the video directly via the authoring tool
Claim1 recites…;

inputting, into the authoring tool, a selection of one or more specific frames of the selected scene; 
embedding directly, by the authoring tool, the selected interactive feature into the selected scene at a selected specific spatial location in the one or more selected specific 

receiving, via the GUI, a selection of a frame of the selected scene at a selected spatial
location in the selected frame; and
embedding directly, by the authoring tool, the selected interactive feature into the selected frame at the selected spatial location, such that a user controls a spatial 

the plurality of specific scenes displayed as a plurality of thumbnails in the GUI;…
Claim 24 recites he method of claim 21, wherein the plurality of scenes is provided as a plurality of thumbnails in the GUI.
Claim1 recites…;
, a thumbnail of the plurality of thumbnails shows, via the GUI, a frame of a corresponding specific scene;…
Claim25 recites the method of claim 24, wherein a thumbnail of the plurality of thumbnails shows, via the GUI, a frame of a corresponding scene.
Claim1 recites …;
a selection of a thumbnail of the plurality of 
thumbnails results in the authoring tool displaying a corresponding specific scene via the GUI allowing a user to scroll through the corresponding specific scene to a specific one or more frames in the corresponding specific scene to embed a selected interactive feature in the specific one or more frames;…
Claim26 recites the method of claim 25, wherein a selection of a thumbnail of the plurality of thumbnails results in the authoring tool providing a corresponding scene via the GUI, allowing a user to scroll through the corresponding scene to one or more frames in the corresponding scene to embed a selected interactive feature in the one or more frames.
Claim1 recites…;





providing user account information, managed by a remote server, with the providing of the authoring tool; and communicating the outputted video file with the embedded interactive feature to the remote server according to the user account information.
Claim28 recites the method of claim 27, further comprising:
providing user account information, managed by a remote server, with the providing of the GUI; 
and communicating the outputted video with the embedded interactive feature to the remote server according to the user account information.
Claim1 recites…;
separating, according to the EDL file, the
 video temporally into the plurality of specific scenes of the video;…
Claim29 recites the method of claim 21, further comprising: separating the video into the plurality of scenes according to an EDL file.
Claim5 recites the method of claim 1, further comprising the steps of:
 inputting, by the authoring tool, a search query to a search engine; 
receiving, by the authoring tool, search results from the search engine according to the search query; 


receiving, via the GUI, a search query to a search engine;
receiving, by the authoring tool, search results from the search engine according to the search query; 

interactive features which are based on the received search results.

providing an authoring tool comprising a graphical user interface (GUI); inputting an edit decision list (EDL) file and a video file into the authoring tool, the video file comprising a video, the EDL file comprising ordered timecode data representing where a plurality of specific scenes of the video occur temporally in the video; separating, according to the EDL file, the video temporally into the plurality of specific scenes of the video; 

providing, via the GUI of the authoring tool, a plurality of interactive features; 














comprises a view of a plurality of scenes of a video;
















providing, via the GUI, a view of a plurality of interactive features;

receiving, via the GUI, a selection of an 
interactive feature of the plurality of
 interactive features; and
embedding directly, by the authoring tool, the selected interactive feature into the selected scene, such that a user controls placement of the selected interactive feature in the video directly via the authoring tool.






embedding directly, by the authoring tool, the selected interactive feature into the selected scene at a selected specific spatial location in the one or more selected specific frames of the selected scene, such that a user controls a spatial and temporal placement of the selected interactive feature in the video directly via the authoring tool;…


 embedding directly, by the authoring tool, the selected interactive feature into the selected scene at a selected spatial location in the selected scene, such that a user controls a spatial placement of the selected interactive feature in the video directly via the authoring tool.






inputting, into the authoring tool, a selection of one or more specific frames of the selected scene;
 embedding directly, by the authoring tool, the selected interactive feature into the selected scene at a selected specific spatial location in the one or more selected specific 

receiving, via the GUI, a selection of a frame of the selected scene at a selected spatial location in the selected frame; and
embedding directly, by the authoring tool, the selected interactive feature into the selected frame at the selected spatial location, such that a user controls a spatial 


the plurality of specific scenes displayed as a plurality of thumbnails in the GUI;…
Claim34 recites the non-transitory computer readable storage medium of claim 31, wherein the plurality of scenes is provided as a plurality of thumbnails in the GUI.
Claim10 recites…;

a thumbnail of the plurality of thumbnails shows, via the GUI, a frame of a corresponding specific scene;…
Claim35 recites the non-transitory computer readable storage medium of claim 34, wherein a thumbnail of the plurality of thumbnails shows, via the GUI, a frame of a corresponding scene.
Claim10 recites …;

user selection of a thumbnail of the plurality of thumbnails results in the authoring tool displaying a corresponding specific scene via the GUI allowing a user to scroll through the corresponding specific scene to a specific one or more frames in the corresponding specific 





providing user account information, managed by a remote server, with the providing of the authoring tool; and communicating the outputted video file with the embedded interactive feature to the remote server according to the user account information.
Claim37 recites the non-transitory computer readable storage medium of claim 31, wherein the instructions are further configured to instruct the computer processor to further perform at least the steps of:
outputting, via the authoring tool, the video with the embedded interactive feature;
providing user account information, managed by a remote server, with the providing of the GUI; and
communicating the outputted video with the embedded interactive feature to the remote
server according to the user account information.
Claim10 recites…;







separating the video into the plurality of scenes according to an EDL file.


 inputting, by the authoring tool, a search query to a search engine; receiving, by the authoring tool, search results from the search engine according to the search query; and in response to receiving the search results, providing, via the GUI of the authoring tool, the plurality of interactive features which are based on the received search results.
Claim39 recites the non-transitory computer readable storage medium of claim 31, wherein the instructions are further configured to instruct the computer processor to further perform at least the steps of:
receiving, via the GUI, a search query to a search engine receiving, by the authoring tool, search results from the search engine according to the search query; and
in response to receiving the search results, providing, via the GUI, the plurality of
interactive features which are based on the received search results.
Claim 16 recites a  computing device comprising:
 at least one processor; 


provide an authoring tool comprising a graphical user interface (GUI); input an edit decision list (EDL) file and a video file into the authoring tool, the video file comprising a video, the EDL file comprising ordered timecode data representing where a plurality of specific scenes of the video occur temporally in the video; separate, according to the EDL file, the video temporally into the plurality of specific scenes of the video; provide the GUI of the authoring tool on a display communicatively coupled to the at least one processor, the GUI comprising a view of the plurality of specific scenes of the video according to the inputted EDL file and the inputted video file, the plurality of specific scenes displayed as a plurality of thumbnails in the GUI, a thumbnail of the 
provide, via the GUI of the authoring tool, a plurality of interactive features; 
input, into the authoring tool, a selection of a scene of the plurality of specific scenes; input, into the authoring tool, a selection of an interactive feature from the plurality of interactive features; input, into the authoring tool, a selection of one or more specific frames of the selected scene; 
embed directly, by the authoring tool, the selected interactive feature into the selected 

at least one processor; and


provide, via an authoring tool, a graphical user interface (GUI), wherein the GUI comprises
a view of a plurality of scenes of a video;

























provide, via the GUI, a view of a plurality of interactive features;
receive, via the GUI, a selection of a scene of the plurality of scenes;
receive, via the GUI, a selection of an interactive feature of the plurality of interactive
features; and

embed directly, by the authoring tool, the selected interactive feature into the selected

video directly via the authoring tool.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 27, 31-32, 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbas et al US 2011/0052144(hereinafter Abbas).

Regarding claim21, Abbas discloses  a method, comprising: providing, via an authoring tool, a graphical user interface (GUI), wherein the GUI comprises a view of a plurality of scenes ([0039], fig.4 illustrates a user interface including list of plurality of scenes); providing, via the GUI, a view of a plurality of interactive features([0047], application panel 516 contains various applications available to be embedded in the video player skin 518, fig. 5); receiving, via the GUI, a selection of a scene of the plurality of scenes([0047], given scene); receiving, via the GUI, a selection of an interactive feature of the plurality of interactive features([0047], selecting application from the application panel to be embedded in the video player skin  during a selected scene, fig. 5); and embedding directly, by the authoring tool, the selected interactive feature into the selected scene, such that a user controls placement of the selected interactive feature in the video directly via the authoring tool([0047], selecting application from the application panel to be embedded in the video player skin  during a selected scene, fig. 5, [0095]).

	Regarding claim22, Abbas discloses  the method of claim 21, further comprising: embedding directly, by the authoring tool, the selected interactive feature into the selected scene at a selected spatial location in the selected scene, such that a user controls a spatial placement of the selected interactive feature in the video directly via the authoring tool ([0095], identifying a hotspot in a portion of a video content, overlaying a hypercode object on the hotspot at a spatial point, causing the hypercode object to be displayed at a temporal point during playback of the video content, and providing an interactive application in response to activation of the hypercode object).

([0061], content management session ends and video is made available to the public).

Claim31 is rejected for similar reason as described in claim21 above.
Claim32 is rejected for similar reason as described in claim22 above.

Regarding claim40, Abbas discloses  a computing device(see fig. 1) comprising: at least one processor; and a storage medium tangibly storing thereon program logic configured to instruct the at least one processor([0023-0024], fig. 1-3, [0034]) to at least: provide, via an authoring tool, a graphical user interface (GUI), wherein the GUI comprises a view of a plurality of scenes of a video([0039], fig.4 illustrates a user interface including list of plurality of scenes); provide, via the GUI, a view of a plurality of interactive features([0047], application panel 516 contains various applications available to be embedded in the video player skin 518, fig. 5); receive, via the GUI, a selection of a scene of the plurality of scenes([0047], given scene); receive, via the GUI, a selection of an interactive feature of the plurality of interactive features([0047], selecting application from the application panel to be embedded in the video player skin  during a selected scene, fig. 5); and embed directly, by the authoring tool, the selected interactive feature into the selected scene, such that a user controls placement of the selected interactive feature in the video directly via the authoring tool([0047], selecting application from the application panel to be embedded in the video player skin  during a selected scene, fig. 5, [0095]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims24-25, 28, 34-35, 37  are rejected under 35 U.S.C. 103 as being unpatentable over Abbas as applied to claims21-22, 27, 31-32, 40 above, and further in view of Junee et al US 8,826,117(hereinafter Junee).

Regarding claim24, Abbas teaches all the limitations of claim21 above but does not teach and Junee teaches the plurality of scenes is provided as a plurality of thumbnails in the GUI(fig. 2 shows user interface  including plurality of thumbnails representing multiple video content)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to display thumbnail of the video content as in Junee in order to visually recognize and select a desired content accurately.

Regarding claim25, Abbas in view of Junee teaches the method of claim 24, wherein a thumbnail of the plurality of thumbnails shows, in the GUI, a frame of a corresponding scene(Junee:see fig. 2 number of thumbnail representing each videos are displayed).
The motivation for combining the prior arts discussed in claim24 above.
(Cln3 line15+, user ID); and communicating the outputted video with the embedded interactive feature to the remote server according to the user account information (Cln3 line15-24, user with account uploads content to the video host server).
	It would have been obvious to a person having ordinary skill in the art to before the effective filing date of the claimed invention to provide user ID and upload the content as in Junee in order to track and maintain record of all users.
Claim34 is rejected for similar reason as described in claim24 above.
Claim35 is rejected for similar reason as described in claim25 above.
Claim37 is rejected for similar reason as described in claim28 above.

Claims29, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas  as applied to claims 21-22, 27, 31-32, 40  above, and further in view of Escobar.

Regarding claim29, Abbas teaches all the limitations of claim21 above but does not teach and Escobar teaches separating the video into the plurality of scenes according to an EDL file (abs., fig. 1 Cln.4 line5-32, the timeline includes interactive object and control of execution of the object is achieved using edit decision lists (EDL)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use EDL as in Escobar in order to create 
Claim38 is rejected for similar reason as described in claim29 above.

Claims 30, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas  as applied to claims 21-22, 27, 31-32,  40 above, and further in view of Samra et al US 2017/0062016.

Regarding claim30,Abbas  teaches all the limitations of claim21 above but does not teach and Samra teaches receiving, via the GUI, a search query to a search engine([0013], [0060], 0064], annotation information kept in a database so the information can be searched); receiving, by the authoring tool, search results from the search engine according to the search query([0013], [0060], 0064],annotations markers searched and displayed); and in response to receiving the search results, providing, via the GUI, the plurality of interactive features which are based on the received search results ([0013], [0060], 0064],annotations markers(interactive features) searched and displayed).
It would have been obvious to a person having ordinary skill in the art to before the effective filing date of the claimed invention to perform search and display of annotations markers as in Samra in order to filter a certain types of annotation markers that is important/usefull for the user effectively.
Claim39 is rejected for similar reason as described in claim30 above.
Allowable Subject Matter
Claims 23, 26, 33, 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484